                      Case 1:20-cv-01014-RA Document 35
                                                     34 Filed 08/12/20
                                                              08/11/20 Page 1 of 1




                                              THE CITY OF NEW YORK
                                             0B




JAMES E. JOHNSON                            LAW DEPARTMENT                                              Sharon Sprayregen
Corporation Counsel                               100 CHURCH STREET                                    phone: 212-356-0873
                                                  NEW YORK, NY 10007                                      fax: 212-356-2088
                                                                                               email: ssprayre@law.nyc.gov
                                                                                                            (not for service)


                                                                       August 11, 2020

                                                                  Application granted.
        Via ECF
        Honorable Ronnie Abrams                                   SO ORDERED.
        United States District Court                                                     ____________________
        40 Foley Square                                                                  Hon. Ronnie Abrams
        New York, NY 10007                                                               8/12/2020

                         Re:   Fonseca v. City of New York, et al., 20-CV-1014 (RA)

        Dear Judge Abrams:

                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel of the City
        of New York, James E. Johnson, counsel for Defendants the City of New York, New York City
        Department of Education, Janice Bruce, and Miguelina Urena (“Defendants”), in the above action.
        I write to inform the Court that the parties have agreed to pause discovery while we engage in
        settlement discussions, and I have committed to seeking settlement authority by September, 16,
        2020. Due to motion practice in other cases in August, I cannot guarantee I will seek authority in
        August. Given this pause in discovery, the parties request a corresponding one month extension,
        from August 31, 2020 to September 30, 2020, for additional parties to be joined and amendment
        of the pleadings without leave of the Court. No other deadlines that require the Court’s permission
        to adjourn occur prior to September 30, 2020.
                                                                       Respectfully,

                                                                               /s/

                                                                       Sharon Sprayregen
                                                                       Assistant Corporation Counsel

        cc:      Gregory Antollino, Esq.
                 Attorney for Plaintiff
                 275 Seventh Ave, Seventh Fl.
                 New York, NY 10001
                 (via ECF)
